

Exhibit 10.1.3


Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the Northeast Carrier Acquisition Company, LLC, which is one
of seven agreements that are substantially identical in all material respects
other than the parties to the agreements. North American Portability Management,
LLC succeeded to the interests of Northeast Carrier Acquisition Company, LLC and
each of the other entities listed below. The following list identifies the other
parties to the six agreements that have been omitted pursuant to Instruction 2
to Item 601:
 
•
 
LNP, LLC (Midwest)



 
•
 
Southwest Region Portability Company, LLC

 
•
 
Western Region Telephone Number Portability, LLC

 
•
 
Southeast Number Portability Administration Company, LLC

 
•
 
Mid-Atlantic Carrier Acquisition Company, LLC

 
•
 
West Coast Portability Services, LLC









[exhibit101320132qimage1.jpg]




AMENDED AND RESTATED
AMENDMENT
TO

Page 1







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



CONTRACTOR SERVICES AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION CENTER /
SERVICE MANAGEMENT SYSTEM

Page 2







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes





FOR
INTERMODAL PORTED TELEPHONE NUMBER IDENTIFICATION SERVICE

Page 3







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



AMENDED AND RESTATED
AMENDMENT
TO
CONTRACTOR SERVICES AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION
CENTER/SERVICE MANAGEMENT SYSTEM
FOR
INTERMODAL PORTED TELEPHONE NUMBER IDENTIFICATION SERVICE


1.
PARTIES

This Revision 2 to Amendment No. 48 (this “Amendment”) is entered into pursuant
to Article 30 of, and upon execution shall be a part of, the Agreement for
Number Portability Administration Center/Service Management System, as amended
and in effect immediately prior to the Amendment Effective Date (the “Master
Agreement”), by and between NeuStar, Inc., a Delaware corporation
(“Contractor”), and the North American Portability Management LLC, a Delaware
limited liability company (the “Customer”), as the successor in interest to and
on behalf of Northeast Carrier Acquisition Company, LLC ( the “Subscribing
Customer”).
2.EFFECTIVENESS AND SUBSCRIBING CUSTOMERS
This Amendment shall be effective as of the last date of execution below (the
“Amendment Effective Date”), conditioned upon execution by Contractor and
Customer on behalf of all the limited liability companies listed below for the
separate United States Service Areas (the “Subscribing Customers”).
•
LNP, LLC (Midwest)

•
Mid-Atlantic Carrier Acquisition Company, LLC

•
Northeast Carrier Acquisition Company, LLC

•
Southeast Number Portability Administration Company, LLC

•
Southwest Region Portability Company, LLC

•
West Coast Portability Services, LLC

•
Western Region Telephone Number Portability, LLC

The number in the upper left-hand corner refers to this Amendment. Capitalized
terms used herein without definition or which do not specifically reference
another agreement shall have the meanings as defined in the Master Agreement.
3.
CONSIDERATION RECITAL


Page 4







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



In consideration of the terms and conditions set forth in this Amendment, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Contractor and Customer agree as set forth in this
Amendment.




4.
REASON FOR THIS AMENDMENT

4.1    Requests for User Data. The United States Federal Communications
Commission (the "FCC") has by order implementing the Telephone Consumer
Protection Act of 1991 (the “TCPA”) adopted rules, including those set forth in
47 C.F.R. Sec. 64.1200, (together with the TCPA, the "TCPA Rules"), prohibiting
the initiation of telephone calls (other than a call made for emergency purposes
or made with the prior express consent of the called party) using automatic
telephone dialing systems or an artificial or prerecorded voice to telephone
numbers assigned to a paging service, cellular telephone service, specialized
mobile radio service, or other radio common carrier service, or any service for
which the called party is charged for the call (referred to herein as “TCPA
Prohibited Conduct”). As a result, for the purpose of avoiding engaging in TCPA
Prohibited Conduct, various parties have requested that Contractor provide
portions of User Data to them.
4.2    Limitations on Disclosure and Use of Confidential Information and User
Data. Both the Master Contract and the User Agreement restrict the disclosure
and use of User Data. User Data is provided to Contractor by respective Users
pursuant to the terms and conditions of the User Agreement. Pursuant to Section
6.1(k) of the User Agreement, Contractor expressly accepts the obligation to
maintain the confidentiality of User Data as provided in Article 15 of the
Master Agreement. Further, Section 7.6 of the User Agreement expressly prohibits
Users from engaging in specific enumerated conduct with respect to the User Data
of other Users. Accordingly, questions have arisen with respect to the
allowability under the Master Agreement and the User Agreement of providing any
portions of User Data to parties requesting it for the purpose of avoiding
engaging in TCPA Prohibited Conduct.
4.3    Background
The Parties executed Amendment No. 48, effective the 2nd day of April, 2004, to
amend the Master Agreement to authorize the provision to qualified recipients a
defined subset of User Data for the sole and exclusive purpose of avoiding TCPA
Prohibited Conduct.
A proposed Revision 1 to Amendment No. 48 for the modification of the
compensation structure was previously proposed, but withdrawn by the Parties.

Page 5







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



This Revision 2 to Amendment No. 48 amends and restates Amendment No. 48 to
clarify in Section 15.7(i)(iv) of the Master Agreement the standard for
evaluating the reasonableness and accuracy of Contractor’s proposal for ensuring
that Contractor’s continuing aggregate compensation thereunder satisfies Section
15.7(i).
5.
CLARIFICATION OF OPERATION OF MASTER AGREEMENT AND USER AGREEMENT

After careful consideration, Customer and Contractor desire to amend the Master
Agreement by this Amendment to clarify the operation of the Master Agreement and
the User Agreement with respect solely to requests for specified portions of
User Data to be used by such requesting parties to avoid engaging in TCPA
Prohibited Conduct. Accordingly, the Master Agreement is hereby amended as of
the Amendment Effective Date by the addition of new Section 15.7 to follow
immediately after existing Section 15.6, such new Section 15.7 to read in its
entirety as follows:
15.7    Intermodal Ported TN ID Services
(a)    Scope. Notwithstanding the foregoing provisions of this Article 15,
Contractor is authorized in accordance with this Section 15.7 to provide certain
User Data elements to any entity making a request to Contractor in writing and
who satisfies the requirements and conditions set forth in this Section 15.7
(referred to herein as a “Qualified Limited User Data Recipient”). The provision
of such User Data elements to Qualified Limited User Data Recipients pursuant to
the requirements and conditions of this Section 15.7 shall be referred to as the
“Intermodal Ported Telephone Number Identification Service,” or “Intermodal
Ported TN ID Service,” for short. The Intermodal Ported TN ID Service
contemplated hereunder is neither Services, Additional Services, nor an
Enhancement, as those terms are defined in this Agreement. Accordingly, and for
all purposes of this Agreement, the Intermodal Ported TN ID Service shall not
(1) be considered in the definition of or to constitute Services, NPAC/SMS
services, or Additional Services under this Agreement or to constitute access or
use of Services, NPAC/SMS services or Additional Services under this Agreement,
(2) be subject to the requirements and provisions of Article 13 of this
Agreement, (3) be considered in the definition of or to constitute a User
Enhancement or a Custom Enhancement under this Agreement. It is the intention of
the Customer and the Contractor that the Intermodal Ported TN ID Service is
allowable under this Agreement and the User Agreement in furtherance of law,
rule, regulation or order of the Federal Communications

Page 6







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



Commission or other regulatory agencies having jurisdiction over the NPAC/SMS
Service.
(b)    Intermodal Ported TN ID Service Agreement. The Intermodal Ported TN ID
Service shall only be provided to Qualified Limited User Data Recipients, as
determined in accordance with this Section 15.7, after execution and delivery of
an agreement satisfying the requirements set forth in Section 15.7(f), in
substantially the form of Exhibit O attached hereto and made a part hereof, and
as it may be amended from time to time in accordance with or permitted by this
Section 15.7 (the “Intermodal Ported TN ID Service Agreement”). Contractor shall
have the right to amend or to change any provision of the Intermodal Ported TN
ID Service Agreement which is not required under Section 15.7(f) and which is
not otherwise in violation or breach of this Agreement, including this Section
15.7; provided, however that Contractor shall provide Customer with at least
thirty (30) days advance written notice of any such allowable change or revision
to the Intermodal Ported TN ID Service Agreement; and provided, further, that
changes or amendments to those provisions in the Intermodal Ported TN ID Service
Agreement which are required under Section 15.7(f) may be made and shall only be
effective upon the advance written agreement of Customer and the Contractor. In
consideration for providing the Intermodal Ported TN ID Service in accordance
with the Intermodal Ported TN ID Service Agreement and this Section 15.7,
Contractor shall be compensated directly and exclusively from each respective
Qualified Limited User Data Recipient in accordance with Section 15.7(i).
Customer shall not unreasonably withhold consent to Customer requests for the
use of alternative versions of the Intermodal Ported TN ID Service Agreement for
differently situated Qualified Limited User Data Recipients, so long as those
agreements otherwise comply with the requirements of this Section 15.7.
(c)    Relationship to User Agreements. Nothing in this Section 15.7 shall
supersede the rights of any User under a User Agreement with respect to that
User’s User Data and other User’s User Data, and nothing in this Section 15.7
shall alter or otherwise change the acknowledgment and agreement under Section
7.8 of the User Agreement and Section 15.1 of this Agreement that all User Data
shall remain the property of the User furnishing it to Contractor. Accordingly,
Customer and Contractor hereby agree and acknowledge that a User (and User’s
properly authorized agents, attorneys, and legal representatives) may obtain and
use User Data pursuant to the terms of the User Agreement for the purpose of
ensuring that such User does not

Page 7







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



itself engage in TCPA Prohibited Conduct (as defined below in Section
15.7(f)(2)) without being subject to this Section 15.7 or being required to
enter into an the Intermodal Ported TN ID Service Agreement and at no additional
charge other than as provided in the User Agreement. In addition, Customer and
Contractor further hereby agree and acknowledge that a User may obtain and
disclose or otherwise make available to a Third Party that is an “Affiliate” of
the User (referred to as an “Affiliated Third Party”) User Data for the purpose
of ensuring that such Affiliated Third Party does not itself engage in TCPA
Prohibited Conduct (as defined below in Section 15.7(f)(2)), without being
subject to this Section 15.7 or being required to enter into an Intermodal
Ported TN ID Service Agreement and at no additional charge; provided, however,
that the obtaining, disclosure and otherwise making available of such User Data
by a User to an Affiliate Third Party shall not be considered in violation of
Section 7.6 of the User Agreement and shall be considered in satisfaction of
Article 9 of the User Agreement, only so long as such User certifies to
Contractor that such Affiliated Third Party is an Affiliate of the User and such
Affiliated Third Party executes a confidentiality agreement directly with
Contractor, as set forth in Section 15.6 of this Agreement, which
confidentiality agreement shall include the substantive restrictions set forth
in this Article 15 and shall otherwise be in a form reasonably satisfactory to
Contractor and Customer. For purposes of the foregoing sentence, an “Affiliate”
of a User is any entity, directly or indirectly, through one or more
intermediaries, controlling, controlled by or under common control with the
respective User, and the term “control” for purposes of determining an
“Affiliate” shall mean either the right to exercise, directly or indirectly,
more than ten percent (10%) of the voting rights attributable to the controlled
entity or the ownership, directly or indirectly, of more than ten percent (10%)
of the total interest in the profits or losses of the controlled entity.
(d)    Relationship to NPAC/SMS Services. The Contractor and the Customer
expressly agree and acknowledge that the Intermodal Ported TN ID Service shall
only be offered so long as it does not adversely affect the operation and
performance of the NPAC/SMS and the delivery of Services pursuant to this
Agreement, and accordingly, the provision of Services under the terms and
conditions of this Agreement other than this Section 15.7 shall take priority to
the provision of the Intermodal Ported TN ID Service. Further, in addition to
causes for termination of this Agreement and the User Agreement set forth in
this Agreement and the User Agreement, the provision of the Intermodal Ported TN
ID Service and all Intermodal Ported TN ID Service Agreements may be terminated
upon the occurrence of those events

Page 8







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



set forth in Section 15.7(l). If Contractor establishes an Intermodal Ported TN
ID Service help desk, the telephone number for such help desk shall be different
than any current telephone number for a NPAC/SMS help desk and such costs not be
included in any charges with respect to the Services.
(e)    Inapplicability of Service Levels, GEP Elements and Benchmarking Process.
Contractor and Customer expressly agree and acknowledge that Contractor’s
provision of the Intermodal Ported TN ID Service hereunder shall not be subject
to any separate Service Level Requirements under Article 8 of this Agreement and
Exhibit G, to any Benchmarking Process under Article 7 of this Agreement, or to
the Gateway Evaluation Process under Article 32 of this Agreement, and thus no
separate Service Levels, GEP Elements or Benchmarking Process are hereby
established with respect to the provision of the Intermodal Ported TN ID
Services Notwithstanding the foregoing, the effect and consequences on the
Services from the provision of the Intermodal Ported TN ID Service shall be
included in evaluating the obligations of Contractor with respect to the Service
Levels under Article 8 and the GEP Elements under Article 32, including but not
limited to all the remedies and recourses resulting from Contractor’s failure or
noncompliance under this Agreement and the User Agreement.
(f)    Required Provisions of Intermodal Ported TN ID Service Agreement. Each
Intermodal Ported TN ID Service Agreement shall be only between the Contractor
and the Qualified Limited User Data Recipient and, in addition to containing
provisions customary in commercial contracts of this nature, must contain
provisions specifying the following:
(i)    User Data Elements Provided. Contractor shall make available, by whatever
manner and format Contractor considers commercially feasible, and not more
frequently than daily, two (2) files consisting of lists of intermodal ports of
TNs since November 24, 2003, segregated between wireline to wireless ports and
wireless to wireline ports (“Intermodal Ports”) for each of the of the 7 Service
Areas, on a password secure Web/FTP site for downloading by the Qualified
Limited User Data Recipient. The data elements of such Intermodal Ports shall
consist exclusively of TNs, and no other User Data elements. Contractor shall
not provide the Qualified Limited User Data Recipient direct access to the NPAC
or any other User Data elements.

Page 9







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



(ii)    Specified Exclusive Use. The United States Federal Communications
Commission (the "FCC") has by order implementing the Telephone Consumer
Protection Act of 1991 (the “TCPA”) adopted rules, including those set forth in
47 C.F.R. Sec. 64.1200, (together with the TCPA, the “TCPA Rules”), prohibiting
the initiation of telephone calls (other than a call made for emergency purposes
or made with the prior express consent of the called party) using automatic
telephone dialing systems or an artificial or prerecorded voice to telephone
numbers (TNs) assigned to a paging service, cellular telephone service,
specialized mobile radio service, or other radio common carrier service, or any
service for which the called party is charged for the call (referred to herein
as “TCPA Prohibited Conduct”). Accordingly, the Intermodal Ports shall be
considered Confidential Information and shall only be provided to a Qualified
Limited User Data Recipient for the sole purposes of either (A) permitting that
Qualified Limited User Data Recipient to avoid engaging in TCPA Prohibited
Conduct by verifying whether TNs are assigned to a paging service, cellular
telephone service, specialized mobile radio service, or other radio common
carrier service, or any service for which the called party is charged for the
call or (B) allowing that Qualified Limited User Data Recipient to disclose,
sell, assign, lease or otherwise provide to any other party (referred to as a
“Second Tier Limited User Data Recipient”) to permit such a Second Tier Limited
User Data Recipient to avoid engaging in TCPA Prohibited Conduct by verifying
whether TNs are assigned to a paging service, cellular telephone service,
specialized mobile radio service, or other radio common carrier service, or any
service for which the called party is charged for the call. Other than the
foregoing, the Qualified Limited User Data Recipient and the Second Tier Limited
User Data Recipient shall be absolutely prohibited, subject to damages and
injunctive relief, from (a) disclosing, selling, assigning, leasing or otherwise
providing to any other party the Intermodal Ports, including to a local service
management system or other party or public database, or (b) commercially
exploiting the Intermodal Ports in any way, including by way of example and not
limitation, for resale or marketing purposes.
(iii)    Compliance with Laws. The Qualified Limited User Data Recipient shall
be required to comply with all applicable laws, orders

Page 10







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



and regulations applicable, including those applicable to the NPAC/SMS,
including User Data.
(iv)    Acknowledgment of Non-liability of Customer and Users. Both Contractor
and the Qualified Limited User Data Recipient shall agree and expressly
acknowledge the rights of termination under this Agreement, including by reason
of Section 15.7(l), the absolute exclusions from liability with respect to
Customer and the exclusion from liability with respect to Users and End-Users
for any amounts that would have otherwise been due and payable by such Qualified
Limited User Data Recipient under the terms and conditions of the Intermodal
Ported TN ID Service Agreements or as a result of the provision the Intermodal
Ported TN ID Service upon the termination of the provision the Intermodal Ported
TN ID Service (the “Unpaid Intermodal Charges”) without an explicit rule,
regulation, order, opinion or decision of the Federal Communications Commission
or any other regulatory body having jurisdiction or delegated authority with
respect to the subject matter of this Agreement directing the responsibility and
liability for payment of those Unpaid Intermodal Charges by Users or End Users.
(v)    Other Termination. Both Contractor and the Qualified Limited User Data
Recipient shall agree and expressly acknowledge that, in addition to the rights
of termination under this Agreement, including by reason of Section 15.7(l), the
Intermodal Ported TN ID Service Agreement may be terminated by either Contractor
or the Qualified Limited User Data Recipient with sixty (60) days advance
written notice for any reason or for no reason at all, but that the restrictions
with respect to User Data and Intermodal Ports shall survive such termination.
(vi)    Liability, Indemnification and Dispute Resolution. The Intermodal Ported
TN ID Service Agreement shall contain liability, indemnification and dispute
resolution terms and conditions customary in the industry for like services.
(vii)     Compensation. Subject to Section 15.7(i) of this Agreement, Contractor
may charge compensation and the Qualified Limited User Data Recipient shall
agree to pay such compensation for the provision of the Intermodal Ported TN ID
Service.

Page 11







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



(viii)     Continuing Qualification. The Qualified Limited User Data Recipient
agrees to the continuing qualification process set forth in Section
15.7(h)(iii).
(g)    Remain User Data. The Intermodal Ports, being provided as part of the
Intermodal Ported TN ID Service, being User Data, shall remain User Data and
Confidential Information.
(h)    Qualification and Continuing Qualification Process. Contractor shall not
provide Intermodal Ported TN ID Service to any party, whether a User or
otherwise, unless pursuant to this Section 15.7(h) such party qualifies, and
continues to qualify during the time such Intermodal Ported TN ID Service is
provided to such party, as a Qualified Limited User Data Recipient, and such
party enters into and executes the Intermodal Ported TN ID Service Agreement.
(i)    Application. Any party requesting the Intermodal Ported TN ID Service
shall be required to complete an application. Such an application will require
the applying party to identify the User Data which it is requesting, the
intended use of the Intermodal Ports to be received through the Intermodal
Ported TN ID Service and any all Second Tier Limited User Data Recipients to
whom such party intends to disclose, sell, assign, lease or otherwise provide
the requested User Data.
(ii)    Evaluation of Qualification. Based upon this application, Contractor
shall determine, based upon a good-faith, reasonable interpretation of the
information provided by such applicant, (A) whether the User Data requested
constitutes solely Intermodal Ports, AND (B) whether the intended use of the
requested User Data is for the sole purposes of either (I) permitting that
applicant as a Qualified Limited User Data Recipient to avoid engaging in TCPA
Prohibited Conduct by verifying whether TNs are assigned to a paging service,
cellular telephone service, specialized mobile radio service, or other radio
common carrier service, or any service for which the called party is charged for
the call or (II) allowing that applicant as a Qualified Limited User Data
Recipient to disclose, sell, assign, lease or otherwise provide to another third
party who qualify as Second Tier Limited User Data Recipients who shall use the
User Data only to avoid engaging in TCPA Prohibited Conduct by verifying whether

Page 12







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



TNs are assigned to a paging service, cellular telephone service, specialized
mobile radio service, or other radio common carrier service, or any service for
which the called party is charged for the call. If Contractor is able to make
both determinations set forth in clauses (A) and (B) of the preceding sentence
AND PROVIDED FURTHER THAT the applicant is otherwise not already a Second Tier
Limited User Data Recipient AND no Second Tier Limited User Data Recipient
identified in such applicant application is already itself a Qualified Limited
User Data Recipient, then upon execution by both Contractor and the applicant of
the Intermodal Ported TN ID Service Agreement, such applicant shall be
considered a Qualified Limited User Data Recipient. Contractor shall have no
duty to investigate the accuracy of any information provided by an applicant on
such application. If Contractor is unsure whether a party qualifies as a
Qualified Limited User Data Recipient, Contractor shall refer such application
to Customer for its decision before entering into an Intermodal Ported TN ID
Service Agreement with such party, which shall be binding.
(iii) Continued Qualification Process. Contractor shall require each Qualified
Limited User Data Recipient on the anniversary date of its execution of the
Intermodal Ported TN ID Service Agreement to certify to Contractor the
following: (A) that it is in full compliance with the terms and conditions of
the Intermodal Ported TN ID Service Agreement, (B) that it intends in the
upcoming year to continue to comply with the terms and conditions of the
Intermodal Ported TN ID Service Agreement and (C) if it is providing Intermodal
Ports to Second Tier Limited User Data Recipients, that (I) all such Second Tier
Limited User Data Recipients have agreed to use the User Data only to avoid
engaging in TCPA Prohibited Conduct by verifying whether TNs are assigned to a
paging service, cellular telephone service, specialized mobile radio service, or
other radio common carrier service, or any service for which the called party is
charged for the call and (II) either the identity of those Second Tier Limited
User Data Recipients has not changed since the later of the original execution
of the Intermodal Ported TN ID Service Agreement or the last preceding
certification or listing the additions and deletions to that list of Second Tier
Limited User Data Recipients. If a Qualified Limited User Data Recipient fails
to deliver such certification on such date to Contractor, or if Contractor
determines, by reason of the

Page 13







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



certification or otherwise, that such party no longer qualifies as a Qualified
Limited User Data Recipient, or if such party breaches any of the obligations of
the Intermodal Ported TN ID Service Agreement, then Contractor shall notify
Customer and shall take appropriate action, including, without limitation,
immediately discontinuing the delivery of Intermodal Ports to such parity,
terminating the Intermodal Ported TN ID Service Agreement and seeking
appropriate damages and remedies thereunder.
(iv)     Quarterly Reports. At no additional charge, Contractor shall provide to
Customer a quarterly report listing all applicants for the Intermodal Ported TN
ID Service during the preceding quarter, and all current Qualified Limited User
Data Recipients and Second Tier Limited User Data Recipients, which report shall
set forth in a separate section all new Qualified Limited User Data Recipients
and Second Tier Limited User Data Recipients since the last report.
(i)
Compensation

(i)Basis for Compensation. Contractor shall not be entitled to compensation of
any kind under this Section 15.7 from Customer, Subscribing Customer, Users or
End-Users, and shall look solely to the respective Qualified Limited User Data
Recipients for any and all compensation for the provision of the Intermodal
Ported TN ID Service (referred to as the “Intermodal Charges”). Customer and
Contractor agree and acknowledge that the Intermodal Ported TN ID Service is not
necessary for the provision of number portability. Contractor agrees to compute
and to allocate the compensation for the provision of Intermodal Ported TN ID
Service in a fair and non-discriminatory manner consistent with the rules,
regulations, orders, opinions and decisions of the Federal Communications
Commission and other regulatory body having jurisdiction or delegated authority
with respect to the NPAC/SMS or this Agreement.
(ii)Cost Plus the Fee. Subject to Section 15.7(i)(i) above and Section
15.7(i)(iv) below, the aggregate amount of Intermodal Charges received by
Customer under this Section 15.7(i) since the inception of the Intermodal Ported
TN Identification Service and during the Initial Term shall equal not more than
the Cost plus the Fee, as more particularly described herein below.

Page 14







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



(A) Costs. “Costs” means those costs [* * *] or [* * *] and [* * *] or [* * *].
“Direct Costs” costs are those direct costs [* * *] or [* * *] and [* * *] and
[* * *].
“Engineering Overhead Costs” are those costs [* * *] and [* * *].
“Administrative Overhead Costs” are those general administrative costs [* * *].
(B)    Fee. “Fee” is the amount that [* * *] percent [* * *]%[* * *].
(iii)Allocation. In establishing the Intermodal Charges payable by Qualified
Limited User Data Recipients, Contractor shall allocate the Cost plus Fee among
Qualified Limited User Data Recipients in any manner that is fair and
reasonable, which for the purposes of this Section 15.7(i) shall mean usage
based, equitably, customary for similar services, commercially reasonable, and
which does not discriminate against similarly situated Qualified Limited User
Data Recipients. Notwithstanding the foregoing, Contractor and Customer
expressly agree and acknowledge that the manner of allocating the Cost plus Fee
shall be solely the responsibility of the Contractor, and that Customer assume
no responsibility or control with respect to such manner nor does Customer in
any way endorse the manner selected by Contractor; subject, however, to the
right of the Customer to seek guidance or direction from the Federal
Communications Commission or any other regulatory body having jurisdiction or
delegated authority with respect to the subject matter of this Agreement.
Further, no amounts of any Intermodal Charges which, for whatever reason are not
recovered by Contractor or allocated and paid for by Qualified Limited User Data
Recipients, including by way of inclusion in any cost or overhead computations
related to Services under the Master Agreements, any Statements of Work or
otherwise, shall be charged or allocated to or assessed and paid by Customer,
any Subscribing Customer, any User or any End-User.
(iv)Cost Review. Within ninety (90) days after the end of each calendar year,
Contractor will cause its regular independent auditor

Page 15







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



(“Contractor’s Auditor”) to commence a review of the accuracy and validity of
the Costs and related calculations under Section 15.7(ii) (the “Intermodal Cost
Review”). Within sixty (60) days after commencing the Intermodal Cost Review,
Contractor’s Auditor shall issue a sufficiently detailed report (“Intermodal
Cost Report”) to the Contractor validating the Costs incurred and identifying
the Fee received by Contractor. Contractor shall make available to Contractor’s
Auditor such documentation necessary to conduct the Intermodal Cost Review and
issue the Intermodal Cost Report, including the following: general ledger
reports of Intermodal Ported TN Identification Service activity, accounts
payable vouchers, invoices, and documents supporting purchases in support of the
Intermodal Ported TN Identification Service activity, and other financial
records used to support general ledger activity related to the Intermodal Ported
TN Identification Service and any other records reasonably requested by
Contractor’s Auditor (collectively, the “Intermodal Review Documents”).
Contractor shall present Customer with the Intermodal Price Report within thirty
(30) days after Contractor’s receipt of the Intermodal Price Report. Upon
Customer’s receipt of the Intermodal Price Report, Customer shall have
forty-five (45) days to review the Intermodal Price Report and, at Subscribing
Customer’s sole cost and expense, do either of the following (i) meet with
Contractor’s Auditor to review and explain the Intermodal Price Report, or (ii)
inform Contractor in writing that Customer shall employ a separate auditor
(“Customer’s Auditor”) to conduct a separate review of the accuracy and validity
of the Costs incurred under this Section 15.7. Customer’s Auditor will be given
reasonable access to the Intermodal Review Documents. Customer’s Auditor shall
complete such separate review within ninety (90) days of receipt of the
Intermodal Price Report. Before access is given to Customer’s Auditor,
Customer’s Auditor will have to execute a non-disclosure agreement with
Contractor to prevent the disclosure of Contractor proprietary or confidential
information or other information not relevant to verifying the accuracy and
validity of the Costs incurred by the Contractor under this Section 15.7.
If it is determined by Contractor’s Auditor or Customer’s Auditor that the
compensation Contractor has received since the inception of the

Page 16







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



Intermodal Ported TN Identification Service under this Section 15.7 exceeds Cost
plus the Fee, Contractor shall propose to Contractor’s Auditor and Customer’s
Auditor, if any, its plan, which may include, but is not limited to, at
Contractor’s discretion, changes to the Intermodal Charges under Section
15.7(i)(i) and and/or the allocations under Section 15.7(i)(iii), such that its
continuing aggregate compensation does not exceed Cost plus the Fee in
accordance with Section 15.7(i)(ii). Contractor’s Auditor and Customer’s
Auditor, if any, shall review for reasonableness and adequacy Contractor’s
proposal (e.g., that such plan’s underlying assumptions provide a reasonable
basis for Contractor’s forecast of revenue and expenditures) and supplement, as
necessary, the Intermodal Cost Report. In no event shall Contractor be deemed in
violation of Section 15.7(i)(ii) merely because the amount of Intermodal Charges
received by Customer under this Section 15.7(i) since the inception of the
Intermodal Ported TN Identification Service and during the Initial Term exceeds
Cost plus the Fee; provided, however, that Contractor’s Auditor and Customer’s
Auditor, if any, concludes that Contractor’s proposal under this paragraph for
limiting its aggregate compensation such that it does not exceed the limit set
forth in Section 15.7(i)(ii) is reasonable and adequate.
(v)If Customer’s Auditor determines that the amount of Intermodal Charges
received by Customer under this Section 15.7(i) since the inception of the
Intermodal Ported TN Identification Service and during the Initial Term exceeds
Cost plus the Fee by more than [* * *] percent [* * *]%[* * *], Contractor shall
reimburse Customer for the reasonable costs of such review by the Customer’s
Auditor; provided however that such reimbursement for Customer collectively
shall not exceed [* * *] US Dollars [* * *] US $[* * *].
(j)    Audit of Section 15.7 Performance. Subject to Section 15.7(e), Contractor
shall annually engage the GEP Auditor separately to audit Contractor’s
compliance with this Section 15.7 (referred to as the “Intermodal Services
Audit”), including the maintenance of the certifications and issuance of the
reports set forth in Section 15.7(h) and the computation of the Intermodal
Services Charge under Section 15.7(i). The costs and expenses of the Intermodal
Services Audit shall be charged and accounted for separately from the costs and
expenses of the GEP Audit and shall be properly included in “Direct Costs” under
Section 15.7(i). A report

Page 17







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



from the GEP Auditor regarding the results of the Intermodal Services Audit
(“Intermodal Services Audit Report”) shall be provided to the Customer and the
Contractor for informational purposes only in the same manner that the GEP Audit
Report is provided under Section 34.4(e), and such Intermodal Services Audit
Report shall be so provided within thirty (30) days after its completion,
subject to any review and consideration of a draft of the Intermodal Services
Audit Report Draft. If the GEP Auditor is unable alone to determine the
methodology and procedures for the Intermodal Services Audit, such Auditor shall
determine the methodology and procedures in consultation with the Customer and
the Contractor, and the GEP Auditor shall included in such Intermodal Services
Audit Report both findings and recommendations to correct and identified
deficiencies or failures to comply with the provisions of this Section 15.7.
Notwithstanding the foregoing, the Customer and the Contractor agree and
acknowledge that neither the Intermodal Services Audit nor this Section 15.7 is
intended to result in the imposition of any damages, Performance Credits, TN
Porting Price Reductions, subject to Section 15.7(d) above regarding the effect
and consequences on the Services from the provision of the Intermodal Ported TN
ID Service and the causes for termination of the provision of the Intermodal
Ported TN ID Service and all Intermodal Ported TN ID Service Agreements set
forth in Section 15.7(l) below.
(k)    Neutrality Reviews. In addition to the Intermodal Services Audit, and
further subject to Section 15.7(e), the Intermodal Ported TN ID Service shall be
included in the Neutrality Review provided for in the Assignment Agreement
(Contractor Services Agreement), dated November 30, 1999, by and among
Contractor, Lockheed Martin IMS and the Customer (the “Assignment Agreement”).
If it is determined under and as part of a Neutrality Review that Contractor’s
provision of the Intermodal Ported TN ID Service in any way resulted in the
violation of a neutrality requirement set forth in the Master Agreement, the
User Agreement, the Assignment Agreement, or any applicable rule, regulation,
order, opinion or decision of the Federal Communications Commission or any other
regulatory body having jurisdiction or delegated authority with respect to the
subject matter of this Amendment or the Master Agreement. Contractor shall
attempt to correct such violation within thirty (30) days following the date of
the issuance of the Neutrality Review; provided, however, that where such
failure cannot reasonably be cured within such thirty (30) day period, so long
as Contractor is diligently pursuing such cure, and regulatory authorities
having jurisdiction over such matters (after having reviewed the details of the
event

Page 18







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



(s) causing Contractor’s failure) have not specifically required Customer to
terminate the Intermodal Ported TN ID Service and terminate all Intermodal
Ported TN ID Service Agreements, the time for curing such failure shall be
extended for such period as may be necessary for Contractor to complete such
cure. Notwithstanding the foregoing, the Customer may, at its election but
without duty or obligation, and without risk of costs or damages recoverable
from Contractor for Customer’s election, seek the guidance and direction of such
regulatory authorities if such failure has not been cured with ninety (90) days
following the date of the issuance of the Neutrality Review and the Intermodal
Ported TN ID Service and all Intermodal Ported TN ID Service Agreements have not
been terminated. The costs and expenses of including the Intermodal Ported TN ID
Service in the Neutrality Review shall be charged and accounted for separately
from the costs and expenses of the Neutrality Review and shall be properly
included in “Direct Costs” under Section 15.7(i).
(l)    Additional Causes for Termination. In addition to the causes for
termination of this Agreement and the User Agreement set forth in this Agreement
and the User Agreement, the provision of the Intermodal Ported TN ID Service and
all Intermodal Ported TN ID Service Agreements shall immediately be terminated
upon the direction of the Federal Communications Commission or any other
regulatory body having jurisdiction or delegated authority with respect to the
subject matter of this Agreement or upon an finding or determination of the
Federal Communications Commission or any other regulatory body that the
continued provision of the Intermodal Ported TN ID Service is contrary to or
inconsistent with the duties or roles of the Contractor or the Customer in any
way. Contractor shall be responsible for any fines and penalties arising from
any noncompliance by Contractor, its subcontractors or agents with any such
determinations, findings or rulings or with Contractor’s refusal to terminate
the provision of the Intermodal Ported TN ID Service and all Intermodal Ported
TN ID Service Agreements.
6.
IMPACTS ON MASTER AGREEMENT

The following portions of the Master Agreement are impacted by this Amendment:

Page 19







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



√
Master Agreement
None
Exhibit B Functional Requirements Specification
None
Exhibit C Interoperable Interface Specification
None
Exhibit E Pricing Schedules
None
Exhibit F Project Plan and Test Schedule
None
Exhibit G Service Level Requirements
None
Exhibit H Reporting and Monitoring Requirements
None
Exhibit J User Agreement Form
None
Exhibit K External Design
None
Exhibit L Infrastructure/Hardware
None
Exhibit M Escrow Agreement
None
System Performance Plan for NPAC/SMS Services
√
Exhibit O - Intermodal Ported TN Identification Service Agreement
None
Exhibit P - LEAP Service Agreement
None
Exhibit N System Performance Plan for NPAC/SMS Services
None
Disaster Recovery
None
Back-up Plans
None
Gateway Evaluation Process (Article 32 of Master Agreement)



7.
MISCELLANEOUS

(a)    Neither Customer nor Subscribing Customer shall in any way be liable to
any Qualified Limited User Data Recipient or Second Tier Limited User Data
Recipient or to Contractor or any User under the Intermodal Ported TN ID Service
Agreements or as a result of the provision the Intermodal Ported TN ID Service.
(b)    Except as specifically modified and amended hereby, all the provisions of
the Master Agreement and the User Agreements entered into with respect thereto,
and all exhibits and schedules thereto, shall remain unaltered and in full force
and effect in accordance with their terms. From and after the Amendment
Effective Date hereof, any reference in the Master Agreement to itself and any
Article, Section or subsections thereof or to any Exhibit thereto, or in any
User Agreement to itself or to the Master Agreement and applicable to any time
from and after the Amendment Effective Date hereof, shall be deemed to be a
reference to such agreement, Article, Section, subsection or Exhibit, as
modified and amended by this. From and after the Amendment Effective Date,
Amendment shall be a part of the Master Agreement, including its Exhibits, and,
as such, shall be subject to the terms and conditions therein. Each of the
respective Master Agreements with respect to separate Service Areas remains an
independent agreement regarding the rights and

Page 20







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



obligations of each of the Parties thereto with respect to such Service Area,
and neither this Amendment nor any other instrument shall join or merge any
Master Agreement with any other, except by the express written agreement of the
Parties thereto.
(c)    If any provision of this Amendment is held invalid or unenforceable the
remaining provision of this Amendment shall become null and void and be of no
further force or effect. If by rule, regulation, order, opinion or decision of
the Federal Communications Commission or any other regulatory body having
jurisdiction or delegated authority with respect to the subject matter of this
Amendment or the Master Agreement, this Amendment is required to be rescinded or
is declared ineffective or void in whole or in part, whether temporarily,
permanently or ab initio (an “Ineffectiveness Determination”), immediately upon
such Ineffectiveness Determination and without any requirement on any party to
appeal, protest or otherwise seek clarification of such Ineffectiveness
Determination, this Amendment shall be rescinded and of no further force or
effect retroactively to the Amendment Effective Date. Consequently, the Master
Agreement in effect immediately prior to the Amendment Effective Date shall
continue in full force and effect in accordance with its terms, unchanged or
modified in any way by this Amendment. In the event of an Ineffectiveness
Determination, any amounts that would have otherwise been due and payable under
the terms and conditions of the Intermodal Ported TN ID Service Agreements or as
a result of the provision the Intermodal Ported TN ID Service (the “Unpaid
Intermodal Charges”) will in no event be charged to allocated to Users or End
Users, including by way of inclusion in any cost or overhead computations
related to Services under the Master Agreements, any Statements of Work or
otherwise, without an explicit rule, regulation, order, opinion or decision of
the Federal Communications Commission or any other regulatory body having
jurisdiction or delegated authority with respect to the subject matter of this
Amendment or the Master Agreement directing the responsibility and liability for
payment of those Unpaid Intermodal Charges by Users or End Users.
(d)    This Amendment may be executed in two or more counterparts and by
different parties hereto in separate counterparts, with the same effect as if
all parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together and shall constitute one and the same
instrument.
(e)    If at any time hereafter a Customer, other than a Customer that is a
party hereto desires to become a party hereto, such Customer may become a party
hereto by executing a joinder agreeing to be bound by the terms and conditions
of this Amendment, as modified from time to time.
(f)    This Amendment is the joint work product of representatives of Customer
and Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either party, including the party that drafted the Agreement in
its final form.

Page 21







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



(g)    This Amendment sets forth the entire understanding between the Parties
with regard to the subject matter hereof and supercedes any prior or
contemporaneous agreement, discussions, negotiations or representations between
the Parties, whether written or oral, with respect thereto. The modifications,
amendments and price concessions made herein were negotiated together and
collectively, and each is made in consideration of all of the other terms
herein. All such modifications, amendments and price concessions are
interrelated and are dependent on each other. No separate, additional or
different consideration is contemplated with respect to the modifications,
amendments and price concessions herein.
(h)    This Amendment, the use of the Cost Plus Fee method for determining
compensation payable by Qualified Limited User Data Recipients and the
composition and details of the Cost Plus Fee method set forth in this Amendment
are intended by Contractor and Customer to be separate and distinct from and
unrelated to any agreement with respect to Statements of Work under the Master
Agreement and the method of determining the cost of such Statements of Work, and
shall not be considered to alter, modify, change or amend any such agreements
with respect to Statements of Work or to supersede any such agreements with
respect to such Statements of Work.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 22







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



IN WITNESS WHEREOF, the undersigned have executed this Amendment:
CONTRACTOR: NeuStar, Inc.
By:__________________________________
Its:__________________________________
Date:_________________________________


CUSTOMER: North American Portability Management, LLC as successor in interest to
and on behalf of Northeast Carrier Acquisition Company, LLC


By:__________________________________
Its:__________________________________
Date:_________________________________


By:__________________________________
Its:__________________________________
Date:_________________________________

Page 23







--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


Amendment No. 48 Revision 2 (NE)        
SOW:     √    No        
_Yes



EXHIBIT O
INTERMODAL PORTED TN IDENTIFICATION SERVICE AGREEMENT

Page 24





